Citation Nr: 1506928	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  14-38 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of expenses incurred for unauthorized medical treatment received at the Capital Regional Medical Center in Tallahassee, Florida on August 1, 2014.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran received unauthorized private medical treatment on August 1, 2014 at the Capital Regional Medical Center in Tallahassee, Florida.  

2.  The Veteran does not have any service-connected disabilities, and is not otherwise eligible for reimbursement under 38 U.S.C.A. § 1728 (West 2014).  

3.  The Veteran had coverage under Medicare Part A and Part B, which paid for a portion of the private medical care at issue.


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or reimbursement of private medical expenses have not been met for the unreimbursed portion of the private medical treatment on August 1, 2014.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.52, 17.54, 17.120, 17.1002 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist requirements under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA, however, is not applicable to cases involving unauthorized medical expenses claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51.  Barger v. Principi, 16 Vet. App. 132 (2002).  The statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  The provisions of Chapter 17 of 38 U.S.C. and 38 C.F.R. Part 17 contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 (West 2014) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 (2014), the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and other evidence or statements that are deemed necessary and requested for adjudication of the claim.  When a claim for payment or reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2014). 

In this case, the Board finds that the Veteran does not satisfy the legal requirements for payment of or reimbursement of the unauthorized medical expenses.  As such, it is the law, and not the evidence, that is dispositive.  The Court has held that when the law, and not the underlying facts or development of the facts, is dispositive in a matter, the VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (finding VCAA not applicable where law, and not factual evidence, is dispositive). 



Analysis 

The Veteran asserts that he is entitled to reimbursement for medical expenses incurred at Capital Region Medical Center on August 1, 2014.  

Treatment records from Capital Region Medical Center reflect that the Veteran presented at approximately 9:41 pm with epigastric pain.  He reported that he had experienced intermittent epigastric pain for a while, but that it had been constant that day, he had a sensation of fullness, and mild shortness of breath.  The Veteran was examined, treated with Ondansetron, assessed with gastritis, and discharged home.  The treatment records note that the Veteran had Medicare Part A and Part B.  

Initially, the Board must determine whether the medical expenses at issue were authorized by VA.  When VA facilities are not capable of furnishing the care or services required, VA may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3) (West 2014); 38 C.F.R. § 17.52(a)(3) (2014).

Treatment at a non-VA hospital at the expense of VA and under the provisions of 38 U.S.C.A § 1703 must be authorized in advance.  38 C.F.R. § 17.54 (2014); Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2014).

In the present case, the Veteran has not claimed that his treatment at Capital Region Medical Center was authorized in advance by VA.  Additionally, the evidence of record does not show, nor has the Veteran provided evidence showing, that the Veteran or Capital Region Medical Center received the authorization for treatment from VA that is contemplated by 38 U.S.C.A. § 1703 (West 2014) and 38 C.F.R. § 17.54 (2014).  Accordingly, the Board finds that prior authorization for the private medical treatment received on August 1, 2014 was not obtained pursuant to 38 C.F.R. § 17.54 (West 2014).

The Board notes that Veteran does not have any service-connected disabilities and there is no indication from the record, nor has the Veteran alleged, that he was a participant in a vocational rehabilitation program.  Thus, reimbursement is not warranted under 38 U.S.C.A. § 1728 (West 2014).  Accordingly, the Veteran's only avenue for reimbursement is 38 U.S.C.A. § 1725 (West 2014) (authorizing reimbursement for emergency services for nonservice-connected conditions in non-VA facilities.

Payment for or reimbursement of emergency services for nonservice-connected conditions in non-VA facilities may be authorized under the Veteran's Millennium Health Care and Benefits Act.  See 38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2014).  To be eligible for reimbursement for emergency care under this authority the Veteran, in pertinent part, must satisfy the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility or provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  Id. 

Under 38 U.S.C.A. § 1725 (West 2014), a Veteran is only considered to be "personally liable" for treatment if he or she has no entitlement to care or services under a health-plan contract, which includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  See 38 U.S.C.A. § 1725(b)(3)(B) (West 2014). 

A health plan contract is specifically defined, by the law as well as the implementing regulation, to include an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c - Medicare Part A) or established by section 1831 of that Act (42 U.S.C. 1395j - Medicare Part B).  See 38 U.S.C.A. § 1725(f)(2)(B) (West 2014).  Thus, the law and regulations specifically exclude payment under the Millennium Act if the Veteran has coverage under either Medicare.

The Board notes that 38 U.S.C.A. § 1725 was amended effective February 1, 2010.  However, the change in law was meant to address certain circumstances where a Veteran had a third-party payer that would pay a portion of the costs associated with emergency treatment in a private facility but the Veteran would be responsible for the remainder of the costs.  Specifically, the 2010 amendments to 38 U.S.C.A. § 1725, in the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495, removed 38 U.S.C.A. § 1725(f)(2)(E), which included automobile insurance carriers from the definition of a health-plan contract, thereby expanding coverage for certain Veterans where state-mandated automobile reparations insurance contracts were required to pay for a portion of a Veteran's care.  38 U.S.C.A. § 1725(f)(2)(E) (defining health-plan contract to include a "law of a State or political subdivision described in section 1729(a)(2)(B)"), § 1729 (a)(2)(B) (West 2010) ("a State law that requires the owners or operators of motor vehicles registered in that State to have in force automobile accident reparations insurance").  

However, the statutory amendments do not disturb the ineligibility of a Veteran covered under a health-plan contract for reimbursement of the unauthorized expenses incurred.  As noted above, the Veteran has coverage under Medicare.  Moreover, treatment records from Capital Region Medical Center indicated that Medicare paid for all but $24.16 of the Veteran's August 1, 2014 treatment.  The Veteran has not disputed these facts.  In his notice of disagreement, the Veteran stated that he wanted VA to pay the remainder of the amount due to Capital Region Medical Center after his primary insurance payer, Medicare, paid its part.  The regulations governing reimbursement of medical expenses specifically say that VA will not pay if the Veteran is covered in whole or in part by other insurance.  38 C.F.R. § 17.1002 (2014).  In this case, Medicare did provide coverage in part, and therefore there is no entitlement to reimbursement.

As the evidence of record shows that the Veteran was covered under a health plan contract, in this case Medicare, at the time he received unauthorized treatment, VA payment or reimbursement for the unauthorized treatment is not warranted.  As the law is dispositive, the claim must be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).








ORDER

Entitlement to payment or reimbursement of expenses incurred for unauthorized medical treatment received at the Capital Regional Medical Center in Tallahassee, Florida, on August 1, 2014 is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


